WO                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA


GWITCHYAA ZHEE CORPORATION and                     )
GWICHYAA ZHEE GWICH’IN TRIBAL                      )
GOVERNMENT,                                        )
                                                   )
                                       Plaintiffs, )
                                                   )
       vs.                                         )
                                                   )
CLARENCE ALEXANDER and DACHO                       )
ALEXANDER,                                         )
                                                   )       No. 4:18-cv-0016-HRH
           Defendants/Third-Party Plaintiffs, )
                                                   )
       vs.                                         )
                                                   )
DAVID BERNHARDT, Acting                            )
Secretary of Interior, in his official capacity,   )
                                                   )
                      Third-Party Defendant.       )
_______________________________________)

                                            ORDER

                         Plaintiffs’ Motion for Leave to Amend Complaint

       Plaintiffs Gwitchyaa Zhee Corporation and the Gwichyaa Zhee Gwich’in Tribal

Government move for leave to amend their complaint.1 This motion is opposed by defendants

Clarence Alexander and Dacho Alexander.2 Oral argument was not requested and is not deemed

necessary.


       1
        Docket No. 81.
       2
        Docket No. 84.

                                                 -1-
                                            Background

       In their original complaint, plaintiffs sought to eject defendants from a parcel of land known

as Tract 19A. Plaintiffs contend that Tract 19A was not part of Clarence Alexander’s § 14(c)(1)

claim. The Alexanders contend otherwise. Plaintiffs now seek to amend their ejectment claim

against the Alexanders to include lands other than Tract 19A. Plaintiffs contend that they have

learned that the Alexanders have also moved their belongings onto Tract 9 and a triangle-shaped

parcel of land at the end of the Barge Landing Road. Thus, in their proposed amended complaint,

plaintiffs seek to have the Alexanders “ejected from Tract 9, Tract 19A, and the triangle-shaped

parcel of land at the end of the Barge Landing Road where it meets the Yukon River . . . so that

[p]laintiffs may retake possession of these lands.”3

                                             Discussion

       “Leave to amend a party’s pleading pursuant to Rule 15(a) of the Federal Rules of Civil

Procedure ‘should [be] freely give[n] . . . when justice so requires,’ and generally shall be denied

only upon showing of bad faith, undue delay, futility, or undue prejudice to the opposing party[.]”

Chudacoff v. Univ. Medical Ctr. of S. Nev., 649 F.3d 1143, 1152 (9th Cir. 2011) (quoting Fed.

R. Civ. P. 15(a)). “Not all of the factors merit equal weight.” Eminence Capital, LLC v. Aspeon,

Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). In the Ninth Circuit, “it is the consideration of prejudice

to the opposing party that carries the greatest weight.” Id. However, “[f]utility of amendment can,




       3
      Proposed First Amended Complaint at 12, ¶ 33, attached to Plaintiffs’ Motion for Leave
to Amend Complaint, Docket No. 81.

                                                 -2-
by itself, justify the denial of a motion for leave to amend.” Bonin v. Calderon, 59 F.3d 815, 845

(9th Cir. 1995).

       bad faith. “Bad faith exists where, inter alia, the proposed amendment ‘will not save the

complaint or the plaintiff merely is seeking to prolong the litigation by adding new but baseless

legal theories.’” Naranjo v. Bank of Amer. Nat’l Assoc., Case No. 14–CV–02748–LHK, 2015 WL

913031, at *5 (N.D. Cal. Feb. 27, 2015) (quoting Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 881

(9th Cir. 1999)). “A court may also find bad faith when the moving party has a ‘history of dilatory

tactics.’” Id. (quoting Thornton v. McClatchy Newspapers, Inc., 261 F.3d 789, 799 (9th Cir.

2001)).

       Plaintiffs argue that there is no evidence that they are acting in bad faith, in particular

because their proposed amendment is their first request to amend. The Alexanders disagree and

argue that plaintiffs’ motion to amend shows bad faith in five ways. As explained below, none of

the Alexanders’ arguments have any merit. Indeed, their arguments are frivolous.

       First, the Alexanders argue that plaintiffs have acted in bad faith because plaintiffs contend

that no additional parties would need to be joined if their motion to amend were granted and they

relied on a Pennsylvania case in support of this contention. The Alexanders argue that Alaskan law

will govern any ejectment claim in this case, which is correct. But, plaintiffs’ citation to a

Pennsylvania case for the proposition that “the only necessary party to an ejectment action is the

person in actual possession of the land[,]” Bannard v. New York State Natural Gas Corp., 172 A.2d

306, 310 (Pa. 1961), is not evidence of bad faith. Plaintiffs’ contention that no additional parties




                                                -3-
would have to be joined if they were allowed to amend is also not evidence of bad faith on

plaintiffs’ part.

       Second, the Alexanders argue that plaintiffs have acted in bad faith because they continue

to allege that GZ Corporation had resolved all conflicts as to any 14(c)(1) claims prior to

submitting the Map of Boundaries to the BLM in 2008. The Alexanders dispute that all conflicts

had been resolved. But, whether GZ Corporation’s certification that “all conflicts concerning

property lines” on the Map of Boundaries had been resolved was true or false is a factual dispute

that will need to be resolved as this case proceeds. It is not evidence that plaintiffs are acting in

bad faith in seeking leave to amend.

       Third, the Alexanders argue that plaintiffs have acted in bad faith because they continue to

assert that the 2008 Map of Boundaries created Tract 19 and Tract 19A, which the Alexanders

contend is not true. Demetrie Alexander avers that the Alexanders have discovered that Tract 19A

was not created until sometime between 2011 and 2014.4 But, again, this is a factual dispute that

will need to be resolved during the course of this litigation. It is not evidence of bad faith on the

part of plaintiffs in seeking leave to amend.

       Fourth, the Alexanders argue that plaintiffs have acted in bad faith because they continue

to suggest that the City of Fort Yukon is not a necessary party to this case. The Alexanders contend

that plaintiffs are taking inconsistent positions as a result because plaintiffs previously asserted that

only Tract 19A was involved in their ejectment claim and now they are asserting that Tracts 19,



       4
        Affidavit of Defendant Demetrie (Dacho) in Support of Defendants’ Opposition [etc.] at
15, ¶ 76, Docket No. 86-1.

                                                   -4-
19A, and 9 are all involved, which somehow to the Alexanders means that the City should be a

party to this case. The Alexanders argue that plaintiffs should be judicially estopped from asserting

this inconsistent position.

       The Alexanders are correct that plaintiffs originally only asserted that this case involved

Tract 19A. But, plaintiffs have now discovered that the Alexanders may be trespassing on other

parcels of land besides Tract 19A and they seek to amend their complaint to add these other parcels

to their ejectment claim. This is not evidence of bad faith. To the extent that the Alexanders are

suggesting that plaintiffs have taken inconsistent positions as to whether the City is a necessary

party, they are incorrect. Plaintiffs have always contended that the City is not a necessary party.

       Fifth, the Alexanders argue that plaintiffs have acted in bad faith because they have alleged

that the Alexanders have moved their possessions onto the three disputed areas when plaintiffs

know that those areas were improperly created by GZ Corporation. This too is a factual issue that

will have to be resolved as this case proceeds; it is not evidence of bad faith on the part of plaintiffs

in seeking leave to amend.

       undue delay. Plaintiffs argue that there has been no undue delay here, and they point out

that the deadline for motions to amend is not until February 22, 2019.5 The Alexanders suggest that

plaintiffs have known since 2014 that Tract 9 encroaches on Tract 19, but that is not the same thing

as knowing that the Alexanders had moved their possessions onto Tract 9. Plaintiffs’ counsel avers

that it was only after a trip to Fort Yukon in late August 2018 and review of BLM records in

November 2018 that plaintiffs were able to ascertain that the Alexanders were encroaching on land


       5
        Scheduling and Planning Order at 6, Docket No. 59.

                                                   -5-
other than Tract 19A.6 The instant motion was filed on November 21, 2018. There has been no

undue delay here.

       undue prejudice. Plaintiffs argue that defendants will suffer no prejudice if they are allowed

to amend their complaint because amendment will not affect any pretrial deadlines and because this

case is in the early stages of development. Plaintiffs also argue that there will be no prejudice to

defendants because the proposed amended complaint will not require the joinder of any other

parties, and in particular will not require the joinder of the City of Fort Yukon. Although in the

proposed amended complaint, plaintiffs allege that they “intend to execute a deed transferring Tract

9 to the City of Fort Yukon in the future[,]” plaintiffs allege that they are the current owners of

Tract 9.7

       The Alexanders argue that they will be unduly prejudiced if plaintiffs are allowed to amend

their complaint because Clarence Alexander was told in 1990 that GZ Corporation had approved

his 14(c)(1) claim and since then they have made improvements to all the land they believed was

part of Clarence Alexander’s claim, improvements which they would lose if they are ejected from

any of the land in dispute.

       The issue here is not whether the Alexanders might suffer some loss if plaintiffs prevail on

their proposed ejectment claim. “‘Undue prejudice’ means substantial prejudice or substantial

negative effect; the Ninth Circuit has found such substantial prejudice where the claims sought to

be added ‘would have greatly altered the nature of the litigation and would have required

       6
        Affidavit of Counsel at 2, ¶¶ 2-5, Docket No. 91.
       7
      Proposed First Amended Complaint at 10, ¶ 25, attached to Plaintiffs’ Motion for Leave
to Amend Complaint, Docket No. 81.

                                                -6-
defendants to have undertaken, at a late hour, an entirely new course of defense.’” SAES Getters

S.p.A. v. Aeronex, Inc., 219 F. Supp. 2d 1081, 1086 (S.D. Cal. 2002) (quoting Morongo Band of

Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)). There will be no such prejudice

to the Alexanders as this case is in the early stages of development.

       futility. “The test for futility ‘is identical to the one used when considering the sufficiency

of a pleading challenged under Rule 12(b)(6).’” Fresno Unified School Dist. v. K.U. ex rel.

A.D.U., 980 F. Supp. 2d 1160, 1179 (E.D. Cal. 2013) (quoting Miller v. Rykoff–Sexton, Inc., 845

F.2d 209, 214 (9th Cir. 1988)). “‘[T]o survive a motion to dismiss, a complaint must contain

sufficient factual matter to state a facially plausible claim to relief.’” Id. (quoting Shroyer v. New

Cingular Wireless Serv., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010)). Futility may also “include[]

the inevitability of a claim’s defeat on summary judgment.’” Calif. ex rel. Calif. Dep’t of Toxic

Substances Control v. Neville Chemical Co., 358 F.3d 661, 673–74 (9th Cir. 2004) (quoting

Johnson v. Am. Airlines, Inc., 834 F.2d 721, 724 (9th Cir. 1987)).

       Plaintiffs argue that amendment would not be futile but rather will ensure that defendants

do not retain possession of lands which were not part of Clarence Alexander’s 14(c)(1) claim.

       The Alexanders first argue that amendment of plaintiffs’ ejectment claim would be futile

because plaintiffs cannot show that GZ Corporation has unqualified fee simple title to the land at

issue in this lawsuit. The Alexanders contend that conveyance of ANCSA parcels to GZ

Corporation are subject to compliance with § 14(c) requirements and that the Department of

Interior’s conveyance documents create a qualified or defeasible fee simple estate in ANCSA lands

conveyed to GZ Corporation.


                                                 -7-
       This is a factual issue, which is not appropriate for resolution on a motion to amend. Factual

disputes do not render amendment futile. See, e.g., Miller, 845 F.2d at 214 (“a proposed

amendment is futile only if no set of facts can be proved under the amendment to the pleadings that

would constitute a valid and sufficient claim or defense”).

       The Alexanders next argue that plaintiffs’ ejectment claim would be futile because plaintiffs

have not alleged, and cannot prove, that they complied with 43 C.F.R. § 2560.5-4(c)(1), which

provides that “[t]he boundaries of the tracts” “required by law to be conveyed by the village

corporations pursuant to section 14(c) of” ANCSA

              shall be posted on the ground and shown on a map which has been
              approved in writing by the affected village corporation and submitted
              to the Bureau of Land Management. Conflicts arising among potential
              transferees identified in section 14(c) of the Act, or between the
              village corporation and such transferees, will be resolved prior to
              submission of the map.

The Alexanders argue that plaintiffs have failed to allege, and that they cannot prove, that they

complied with either the requirement to post the boundaries of 14(c) tracts “on the ground” or that

they resolved all conflicts regarding 14(c)(1) claims prior to submitting the Map of Boundaries in

2008. The Alexanders argue that plaintiffs were required to allege that they had complied with the

requirements of Section 2650.5-4(c)(1) because these are conditions precedent. Because plaintiffs

have not met the pleading requirements of Rule 9(c) as to conditions precedent, the Alexanders

argue that plaintiffs’ proposed amendment would be futile.

       Rule 9(c), Federal Rules of Civil Procedure, provides that “[i]n pleading conditions

precedent, it suffices to allege generally that all conditions precedent have occurred or been

performed.” “But Rule 9(c) does not expressly require that performance of conditions be pled,”

                                                -8-
which is what the Alexanders are arguing here. Kiernan v. Zurich Companies, 150 F.3d 1120,

1124 (9th Cir. 1998). Rather, Rule 9(c) “merely sets forth the manner in which such pleadings

should be made.” Id. The Alexanders are raising factual issues as to whether plaintiffs complied

with Section 2650.5-4(c)(1). As explained above, resolution of factual issues is not appropriate

on a motion to amend, and factual disputes do not render an amendment futile.

       The Alexanders next argue that plaintiffs’ proposed ejectment claim would be futile because

plaintiffs have not alleged, and cannot prove, that GZ Corporation provided actual notice to

Clarence Alexander of the boundaries of the tracts in question. In their proposed amended

complaint, plaintiffs allege that “[i]n May 2008, the BLM published notices in the Anchorage Daily

News and the Fairbanks Daily News-Miner that GZ Corporation had filed with the BLM the final

14(c) Map of Boundaries.”8 Plaintiffs further allege that “[t]he BLM also sent a notice to be posted

on the bulletin board of Fort Yukon’s U.S. Post Office.”9 The Alexanders argue that such notice

is not sufficient to comply with the due process requirements of the Fifth Amendment. “[T[here

are two points at which notice is required to comport with due process: (1) at the time the village

is finalizing its land selections and preparing its map, so that claims may be made and if possible

informally resolved; and (2) after filing its map in order to trigger the statute of limitations.” Ogle

v. Salamatof Native Ass’n, Inc., 906 F. Supp. 1321, 1332 (D. Alaska 1995). The Alexanders argue

that publishing notice in the newspaper and posting it at the post office are not methods of

providing notice that would be “reasonably certain to inform those affected” of the boundaries that

       8
      Proposed First Amended Complaint at 6, ¶ 17, attached to Plaintiffs’ Motion for Leave to
Amend Complaint, Docket No. 81.
       9
        Id. at 7, ¶ 18.

                                                  -9-
GZ Corporation was asking to have the BLM approve. Nozzi v. Housing Authority of City of Los

Angeles, 806 F.3d 1178, 1196 (9th Cir. 2015) (citation omitted). The Alexanders contend that

actual notice of the proposed boundaries was required and that plaintiffs have not alleged, nor can

they prove, that actual notice was ever given. The Alexanders also suggest that Clarence

Alexander should have been given a predeprivation hearing and argue that plaintiffs have not

alleged, nor can they prove, that he was given such a hearing before GZ Corporation decided to

reduce the size of Tract 19.

       What type of notice was required, whether the notice that was given was sufficient, and what

Clarence Alexander knew when are issues that will need to be resolved as this case proceeds, but

they are not issues that the court can resolve with what is currently before it. That the Alexanders

may have a viable due process defense does not render amendment futile.

       The Alexanders also argue that plaintiffs’ proposed ejectment claim would be futile because

plaintiffs have not alleged, and cannot prove, that GZ Corporation afforded Clarence Alexander

“maximum participation . . . in decisions affecting [his] rights and property,” as required by 43

U.S.C. 1601(b) and 43 C.F.R. § 2650.0-2. The Alexanders argue that Clarence Alexander was not

afforded maximum participation in four decisions by GZ Corporation which affected his rights and

property: 1) the 1990 approval of his 14(c)(1) application, 2) the 2008 submission to the BLM of

the Map of Boundaries, 3) the 2014 correction of the survey drawings, and 4) the 2016 execution

of a quitclaim deed to Clarence Alexander. The Alexanders complain that in the proposed

amended complaint, plaintiffs never allege that Clarence Alexander participated in any of these




                                                -10-
decisions and as evidenced by his December 5, 2018 affidavit, he was not allowed to participate.10

The Alexanders contend that much of plaintiffs’ proposed amended complaint relies on a map that

they contend that Clarence Alexander submitted with his 14(c)(1) application and which shows that

he was only claiming 5.9 acres and was not claiming any portion of Tract 19A, Tract 9, or the

triangle-shaped piece of land at issue.11 Clarence Alexander, however, avers that

              I do not think this drawing or hand-drawn sketch is the sketch I
              included with my 1984 [14(c)(1)] application; because this sketch
              shows two fish caches, and I remember the fish cache, shown on the
              sketch located closest to the house, was built by Pat Stanley sometime
              around 1987, some years after I submitted my original 1984 § 14(c)(1)
              application; Pat Stanley was then renting the house in which my
              family and I had previously resided[.]12

       What level of participation was required to be provided to 14(c)(1) applicants and whether

Clarence Alexander was allowed to participate at the required level are not issues that the court can

decide with what is currently before it. For one thing, at this point, there are factual disputes as to

how Clarence Alexander participated in the events in question.

       The Alexanders next argue that plaintiffs’ proposed ejectment claim would be futile because

plaintiffs have not alleged, and cannot prove, that GZ Corporation complied with the requirements

of 43 C.F.R. § 2650.5-4(c)(2). Section 2650.5-4(c)(2) provides that once surveys of a Map of

Boundaries are completed, “no additional survey work desired by the village corporation or



       10
         Affidavit of Defendant Clarence L. Alexander [etc.] at 2, ¶ 10; 3, ¶ 16; 8, ¶ 56; Docket No.
87.
       11
        Exhibit A at 12, Proposed First Amended Complaint, attached to Plaintiffs’ Motion for
Leave to Amend Complaint, Docket No. 81.
       12
         Clarence Alexander Affidavit at 10-11, ¶ 73, Docket No. 87.

                                                 -11-
municipality within the area covered by the plan of survey or immediately adjacent thereto will be

performed by the Secretary.” The Alexanders contend that in 2013-2014 GZ Corporation

unlawfully got the BLM to replat Tract 19 so that it was only 5.77 acres, rather than the 8.79 acres

that Clarence Alexander had claimed in his 14(c)(1) application. The Alexanders contend that

through this 2013-2014 conduct, GZ Corporation enlarged Tract 9 and reduced Tract 19 and

created, for the first time, Tract 19A. The Alexanders contend that this conduct violated 43 C.F.R.

§ 2650-5.4(c)(2) because it was unauthorized “additional survey work.”

       What exactly happened in 2013-2014 as regards the land in question involves factual issues

that are not appropriately resolved on a motion to amend. As explained above, factual disputes do

not render an amendment futile.

       The Alexanders next argue that plaintiffs’ proposed ejectment claim would be futile because

plaintiffs have not alleged, and cannot prove, that GZ Corporation’s 2016 deed conveying Tract

19 to Clarence Alexander complied with the requirements of 43 C.F.R. § 2653.8-1, which provides

in relative part that a 14(c)(1) claim “shall be limited to the acreage actually occupied and used.”

The Alexanders argue that plaintiffs have not alleged, nor can they prove, that the 2016 quitclaim

deed that was given to Clarence Alexander included all the acreage that he actually occupied and

used. Rather, the Alexanders argue that Clarence Alexander was deeded less land than what he

actually occupied and used.

       This is yet another factual issue that cannot be resolved on a motion to amend and that does

not render amendment futile.




                                                -12-
       The Alexanders next argue that plaintiffs’ proposed ejectment claim would be futile because

plaintiffs have not alleged, and cannot prove, that Clarence Alexander consented to GZ

Corporation’s conduct in 2013-2014 that resulted in the reduction of acreage of Clarence

Alexander’s 14(c)(1) claim. Again, this is a factual issue that cannot be resolved on a motion to

amend and that does not render amendment futile.

       Finally, the Alexanders argue that to the extent plaintiffs are alleging in their proposed

amended complaint that any challenges to the accuracy of the Map of Boundaries are barred by a

one-year statute of limitations, the statute of limitations has been tolled. But, whether the statute

of limitations has been tolled has nothing to do with whether it would be futile to allow plaintiffs

to amend their complaint.

                                            Conclusion

       In sum, there is no evidence that plaintiffs are acting in bad faith in seeking leave to amend.

Plaintiffs have not delayed in bringing the instant motion. The Alexanders would not be prejudiced

by the amendment, and amendment of plaintiffs’ ejectment claim would not be futile. Thus,

plaintiffs’ motion to amend is granted. Plaintiffs may serve and file their proposed amended

complaint on or before on January 14, 2019.

       DATED at Anchorage, Alaska, this 3rd day of January, 2019.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




                                                -13-
